The court properly exercised its discretion in determining that substantial justice dictated denial of the motion. Resentencing “involves a complex balancing of several sets of compelling and in some respects competing concerns” (People v Sosa, 18 NY3d 436, 442 [2012]), requiring the “exercise of judicial discretion to determine whether relief to an eligible applicant is in the end consonant with the dictates of substantial justice” (id. at 443), and courts may deny the applications of persons who “have shown by their conduct that they do not deserve relief from their sentences” (People v Paulin, 17 NY3d 238, 244 [2011]). Defendant’s very extensive criminal record, including convictions of felonies committed while incarcerated, along with his serious prison disciplinary infractions outweighed the positive factors he cites. Concur — Gonzalez, P.J., Friedman, Renwick, Freedman and Richter, JJ.